UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1042


ANA YESSELI PINEDA-RAMOS,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 31, 2022                                         Decided: April 26, 2022


Before KING, AGEE, and HEYTENS, Circuit Judges.


Petition granted in part, vacated and remanded by unpublished per curiam opinion.


ON BRIEF: Nash Fayad, FAYAD LAW, P.C., Richmond, Virginia, for Petitioner. Brian
Boynton, Acting Assistant Attorney General, Jonathan Robbins, Senior Litigation Counsel,
Dana M. Camilleri, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Petitioner Ana Yesseli Pineda-Ramos is a citizen of Honduras who was ordered

removed from the United States. Fearing return to Honduras because members of a gang

called Los Ardones had approached her at school, tried to force her to sell drugs, threatened

to use her as a prostitute, and twice attempted to kidnap her, Pineda-Ramos applied for

asylum, withholding of removal, and protection under the Convention Against Torture

(CAT). The immigration judge rejected each claim. The Board of Immigration Appeals

agreed, concluding that—on her asylum and withholding claims—Pineda-Ramos had

failed to show the required nexus between her proposed particular social group and the

harm she feared. The Board also rejected Pineda-Ramos’s CAT claim (which has no nexus

requirement, see 8 C.F.R. § 1208.16–18) because she “never reported the threats or

attempted kidnappings to police, as she was afraid of retaliation from gang members she

believes are connected to the police.” AR 3.

       We have thoroughly reviewed the record and conclude the agency’s nexus decision

is supported by substantial evidence and the record does not compel a contrary result. See

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). We therefore deny the petition for review

on that issue.

       We cannot, however, uphold the Board’s decision on Pineda-Ramos’s CAT claim.

Our recent en banc decision in Portillo Flores v. Garland, 3 F.4th 615, 635, 637 (4th Cir.

2021), confirmed that the Board may not apply “a per se reporting requirement” to reject

CAT claims. Because the Board relied only on just such a requirement when rejecting

Pineda-Ramos’s CAT claim, we grant the petition for review on that issue, vacate the


                                               2
Board’s decision, and remand for further proceedings not inconsistent with this opinion or

Portillo Flores.

                                                        PETITION GRANTED IN PART;
                                                          VACATED AND REMANDED




                                            3